           Case 1:20-cr-00148-JSR Document 16 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

                             Plaintiff,

         -V-
                                                        CRIMINAL ACTION NO.: 20 Cr. 00148 (JSR)

                                                                TELEPHONE CONFERENCE
JUAN FERMIN,
                                                                  SCHEDULING ORDER
                             Defendant.




SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Tuesday, June 23, 2020 at 2:30 pm on the

Court’s conference line. The parties, including Mr. Fermin, are directed to call: (866) 390-1828;

access code: 380-9799, at the scheduled time.


Dated:         New York, New York
               June 16, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
